DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, 15-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAN (US 2020/0022020)
Regarding claim 1, 8, 15,  device, comprising:
one or more processors configured to:
evaluate traffic based on a plurality of hierarchical sets of conditions to identify one or more conditions that apply to the traffic (YAN: Fig. 8, ¶53, Fig. 9A, ¶16, evaluating received traffic to identify one or more conditions including conditions matching the URR_A, URR_B, etc. which are in an hierarchical order i.e. a previous URR and a current URR, and so on), 
wherein evaluating the traffic based on a particular hierarchical set of conditions (YAN: ¶55-58, traffic is evaluated based on a particular series (set) of hierarchical URRs) includes:
evaluating one or more parameters of the traffic against a plurality of conditions, of the particular hierarchical set of conditions, in a sequence that is based on respective priority of each condition of the plurality of conditions (YAN: ¶53, ¶34, Fig. 9A, the SMF, using the UPFs, evaluate, in an hierarchical manner, at least one parameter of the traffic including the amount of traffic; this evaluation is in a sequence that is based on the sequence of the UPFs monitoring the traffic), and
determining, based on the evaluating, that the traffic is associated with one or fewer particular conditions of the particular hierarchical set of conditions (YAN: ¶58, ¶16, Fig. 8, based on the evaluating using the UPFs, it is determined if the a URR is associated with the incoming traffic/data and if there is a URR, the rules are applied/executed by the UPF);
identify one or more actions to perform with respect to the traffic based on the identified one or more conditions that apply to the traffic (YAN: ¶16, Fig. 8, Fig. 9A-B, based on the evaluating using the UPFs, it is determined if the a URR is associated with the incoming traffic/data and if there is a URR, the rules are applied/executed by the UPF based on the rules and policies included in the respective URR); and
perform the one or more actions on the traffic (YAN: Fig. 8, Fig. 8 and Fig. 9, ¶59, performing DPI and execute the URRs on the traffic).

Regarding claim 2, 9,  YAN discloses device of claim 1/8, wherein the one or more actions are performed by at least one of:
a User Plane Function ("UPF") associated with a wireless network, or
a PDN Gateway-User Plane ("PGW-U") associated with the wireless network (YAN: Fig. 9A-B, Fig. 8, ¶55, one or more UPFs used to perform the execution of the rules and policies).

Regarding claim 3, 10, 16, YAN discloses device of claim 1/8/15, wherein the one or more parameters include at least one of:
a source associated with the traffic, a destination associated with the traffic, or
a traffic type associated with the traffic (YAN: ¶42, the source, the destination and the type of the traffic is at least some of the parameters).

Regarding claim 4, 11, 17, YAN discloses device of claim 1/8/15, wherein identifying the one or more conditions that apply to the traffic, include determining that the traffic is associated with:
a first condition of a first hierarchical set of conditions, and a second condition of a second hierarchical set of conditions, wherein identifying the second condition is further based on identifying that the traffic is associated with the first condition (YAN: ¶16, ¶57, ¶53, the URR_A and corresponding conditions being met and based on the URR_A being met, the URR_B is determined to be met and rules/policies of URR_B are executed).

Regarding claim 5, 12, 18,  YAN discloses a device of claim 1/8/15, wherein the one or more parameters indicate a measure of network load associated with a gateway device that performs the one or more actions (YAN: ¶61, ¶78, amount of traffic that was dropped according to a particular URR).

Regarding claim 6, 13, 19, YAN discloses a device of claim 1/8/15, wherein evaluating the one or more parameters in the sequence that is based on the respective priority of each condition of the plurality of conditions includes:
determining that the traffic is associated with a particular condition of the particular hierarchical set of conditions, wherein the particular condition is associated with a particular priority; and forgoing evaluating conditions, of the hierarchical set of conditions, that are lower priority than the particular condition (YAN: ¶46, ¶58, the UPF may forgo adding URR i.e. the traffic is not evaluated based on the URR in the GTP headers while other traffic is evaluated based on at least an inherent priority where the traffic is not prioritized for being evaluated based on a specific situation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAN (US 2020/0022020) in view of LEE (US 2021/0377807).

Regarding claim 7, 14, 20, YAN discloses device of claim 1/8/15, wherein evaluating the one or more parameters based on the plurality of sets of conditions includes:
a first iteration of evaluating the one or more parameters of the traffic against the plurality of conditions of the particular hierarchical set of conditions (YAN: ¶53, ¶34, Fig. 9A, the SMF, using the UPFs, evaluate, in an hierarchical manner, at least one parameter of the traffic including the amount of traffic; this evaluation is in a sequence that is based on the sequence of the UPFs monitoring the traffic).
YAN remains silent regarding a subsequent second iteration of evaluating the one or more parameters of the traffic against the same plurality of conditions of the particular hierarchical set of conditions.
However, LEE (US 2021/0377807) discloses a subsequent second iteration of evaluating the one or more parameters of the traffic against the same plurality of conditions of the particular hierarchical set of conditions (LEE: ¶245, ¶268, a sequence of hierarchical set of conditions are evaluated repeatedly).
A person of ordinary skill in the art working with the invention of YAN would have been motivated to use the teachings of LEE as it provides a way to provide continuous evaluation without skipping any traffic that needs to be evaluated. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of YAN with teachings of LEE in order to improve packet/traffic processing quality. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,350,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20, of application claim all that is recited in claim 1-20 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a)).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461